AMENDED AND RESTATED

 

INCENTIVE RESTRICTED SHARE PLAN

 

OF

 

AMERICAN REALTY CAPITAL GLOBAL TRUST, INC.

 

SECTION 1.     PURPOSES OF THE PLAN AND DEFINITIONS

 

1.1            Purposes. The purposes of the Amended and Restated Incentive
Restricted Share Plan (this “Plan”) of American Realty Capital Global Trust,
Inc. (the “Company”) are to:

 

(1)               provide incentives to individuals chosen to receive
share-based awards because of their ability to improve operations and increase
profits;

 

(2)               encourage selected persons to accept positions with or
continue to provide services to the Company, the Advisor and Affiliates of the
Company; and

 

(3)               increase the interest of Directors in the Company’s welfare
through their participation in the growth in value of the Company’s Shares.

 

To accomplish these purposes, this Plan provides a means whereby employees of
the Advisor and Affiliates of the Company, officers of the Company, the Advisor
and Affiliates of the Company, Directors and other enumerated persons may
receive Awards.

 

1.2            Definitions. For purposes of this Plan, the following terms have
the following meanings:

 

“Advisor” means the Person or Persons, if any, appointed, employed or contracted
with by the Company to be responsible for directing or performing the day-to-day
business affairs of the Company, including any Person to whom the Advisor
subcontracts substantially all such functions. The initial Advisor is American
Realty Capital Global Advisors, LLC.

 

“Affiliate” means any Person (other than an Advisor), whose employees, directors
or officers are eligible to receive Awards under this Plan. The determination of
whether a Person is an Affiliate shall be made by the Board acting in its sole
and absolute discretion.

 

“Applicable Laws” means the requirements relating to the administration of
Awards under state corporation laws, U.S. federal and state securities laws, the
Code, any stock exchange or quotation system on which the Shares are listed or
quoted and the applicable laws of any foreign country or jurisdiction where
Awards are, or will be, granted under this Plan.

 

“Articles of Incorporation” means the articles of incorporation of the Company,
as the same may be amended from time to time.

 

“Award” means any award of Restricted Shares or RSUs under this Plan.

 

 

 

“Award Agreement” means, with respect to each Award, the written agreement
executed by the Company and the Participant or other written document approved
by the Board setting forth the terms and conditions of the Award.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the Board or a duly appointed committee of the Board to which
the Board has delegated its powers and functions hereunder.

 

“Company” means means American Realty Capital Global Trust, Inc.

 

“Director” means a person elected or appointed and serving as a member of the
Board in accordance with the Articles of Incorporation and the Maryland General
Corporation Law.

 

“Effective Date” has the meaning given it in Section 15.

 

“Eligible Person” has the meaning set forth in Section 2.

 

“Employment Termination” means that a Participant has ceased, for any reason and
with or without cause, to be an employee or Director of, or a consultant to, the
Company, the Advisor or any Affiliate of the Company. However, the term
“Employment Termination” shall not include a transfer of a Participant from the
Company to the Advisor or any Affiliate of the Company or the Advisor or vice
versa, or from any such Affiliate to another, or a leave of absence duly
authorized by the Company unless the Board has provided otherwise.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Fair Market Value” means with respect to Shares:

 

(i)                 If the Shares are listed on any established stock exchange
or a national market system, their Fair Market Value shall be the closing sales
price for the Shares, or the mean between the high bid and low asked prices if
no sales were reported, as quoted on such system or exchange (or, if the Shares
are listed on more than one exchange, then on the largest such exchange) for the
date the value is to be determined (or if there are no sales or bids for such
date, then for the last preceding business day on which there were sales or
bids), as reported in The Wall Street Journal.

 

(ii)               If the Shares are regularly quoted by a recognized securities
dealer but selling prices are not reported, or if there is no secondary trading
market for the Shares, their Fair Market Value shall be determined in good faith
by the Board.

 

“Grant Date” has the meaning set forth in Section 5.1(c).

 

“Participant” means an Eligible Person who is granted an Award.

 

 

 

“Person” means an individual, a corporation, partnership, trust, association, or
any other entity.

 

“Plan” means this Incentive Restricted Share Plan of American Realty Capital
Global Trust, Inc.

 

“Restricted Shares” means an Award of restricted shares granted under Section
5.2.

 

“Restricted Stock Unit” or “RSU” means a contractual right granted to an
Eligible Person under Section 5.3 representing notional unit interests equal in
value to a Share to be paid or distributed at such times, and subject to such
conditions, as set forth in the Plan and the applicable Award Agreement.

 

“Rule 16b-3” means Rule 16b-3 adopted under Section 16(b) or any successor rule,
as it may be amended from time to time, and references to paragraphs or clauses
of Rule 16b-3 refer to the corresponding paragraphs or clauses of Rule 16b-3 as
it exists at the Effective Date or the comparable paragraph or clause of Rule
16b-3 or successor rule, as that paragraph or clause may thereafter be amended.

 

“Section 16(b)” means Section 16(b) of the Exchange Act.

 

“Section 409A of the Code” means the nonqualified deferred compensation rules
under Section 409A of the Code and any applicable Treasury regulation or other
official guidance promulgated thereunder.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Shares” means common shares of capital stock of the Company, $0.01 par value
per share.

 

SECTION 2.    ELIGIBLE PERSONS

 

“Eligible Person” means every person who, at or as of the Grant Date, is

 

(a)                a full-time employee of the Advisor, the Company or any
Affiliate of the Company;

 

(b)               an officer of the Company, the Advisor or any Affiliate of the
Company;

 

(c)                a Director of the Company;

 

(d)               a director of the Advisor or any Affiliate of the Company; or

 

(e)                someone whom the Board designates as eligible for an Award
because the person:

 

     (i)                 performs bona fide consulting or advisory services for
the Company, the Advisor or any Affiliate of the Company pursuant to a written
agreement (other than services in connection with the offer or sale of
securities in a capital-raising transaction), and

 

 

 

     (ii)               has a direct and significant effect on the financial
development of the Company or any Affiliate of the Company,

 

shall be eligible to receive Awards hereunder.

 

SECTION 3.    SHARES SUBJECT TO THIS PLAN

 

The total number of Shares that may be issued under or subject to Awards shall
not exceed 10.0% of the Company’s outstanding Shares on a fully diluted basis at
any time. The number of Shares reserved for issuance under this Plan is subject
to adjustment in accordance with the provisions for adjustment in Section 5.1.
If any Awards granted awarded under this Plan are forfeited for any reason, the
number of forfeited Shares shall again be available for purposes of granting
Awards under this Plan.

 

SECTION 4.    ADMINISTRATION

 

4.1            Administration. This Plan shall be administered by the Committee.

 

4.2            Committee’s Powers. Subject to the express provisions of this
Plan, the Committee shall have the authority, in its sole discretion:

 

(a)            to adopt, amend and rescind administrative and interpretive rules
and regulations relating to this Plan;

 

(b)           to determine the Eligible Persons to whom, and the time or times
at which, Awards shall be granted;

 

(c)            to determine the number of Shares that shall be the subject of
each Award;

 

(d)            to determine the terms and provisions of each Award (which need
not be identical) and any amendments thereto, including provisions defining or
otherwise relating to:

 

(i)              the extent to which the transferability of Shares issued or
transferred pursuant to any Award is restricted;

 

(ii)             the effect of Employment Termination on an Award;

 

(iii)            the effect of approved leaves of absence;

 

(iv)            to construe the respective Award Agreements and this Plan;

 

(v)             to make determinations of the Fair Market Value of Shares;

 

(vi)            to waive any provision, condition or limitation set forth in an
Award Agreement;

 

(vii)           to delegate its duties under this Plan to such agents as it may
appoint from time to time; and

 

 

 

(viii)         to make all other determinations, perform all other acts and
exercise all other powers and authority necessary or advisable for administering
this Plan, including the delegation of those ministerial acts and
responsibilities as the Committee deems appropriate.

 

The Committee may correct any defect, supply any omission or reconcile any
inconsistency in this Plan, in any Award or in any Award Agreement in the manner
and to the extent it deems necessary or desirable to implement this Plan, and
the Committee shall be the sole and final judge of that necessity or
desirability. The determinations of the Committee on the matters referred to in
this Section 4.2 shall be final and conclusive.

 

4.3            Term of Plan. No Awards shall be granted under this Plan after 10
years from the Effective Date of this Plan.

 

SECTION 5.    CERTAIN TERMS AND CONDITIONS OF AWARDS

 

5.1            All Awards. All Awards shall be subject to the following terms
and conditions:

 

(a)            Changes in Capital Structure. If the number of outstanding Shares
is increased by means of a share dividend payable in Shares, a share split or
other subdivision or by a reclassification of Shares, then, from and after the
record date for such dividend, subdivision or reclassification, the number and
class of Shares subject to this Plan shall be increased in proportion to such
increase in outstanding Shares. If the number of outstanding Shares is decreased
by means of a reverse share split or other combination or by a reclassification
of Shares, then, from and after the record date for such combination or
reclassification, the number and class of Shares subject to this Plan shall be
decreased in proportion to such decrease in outstanding Shares.

 

(b)            Certain Corporate Transactions. In the event of any change in the
capital structure or business of the Company by reason of any recapitalization,
reorganization, merger, consolidation, split-up, subdivision, combination,
exchange of Shares or any similar change affecting the Company’s capital
structure or business, then the aggregate number and kind of Shares which
thereafter may be issued under this Plan shall be appropriately adjusted
consistent with such change in such manner as the Committee or the Board may
deem equitable to prevent substantial dilution or enlargement of the rights
granted to, or available for, Participants under this Plan, and any such
adjustment determined by the Committee or the Board in good faith shall be
binding and conclusive on the Company and all Participants and employees and
their respective heirs, executors, administrators, successors and assigns.

 

(c)             Grant Date. Each Award Agreement shall specify the date as of
which it shall be effective (the “Grant Date”).

 

(d)             Vesting. Each Award shall vest, and any restrictions thereunder
shall lapse, as the case may be, at such times and in such amounts as may be
specified by the Committee in the applicable Award Agreement.

 

(e)             Nonassignability of Rights. Awards shall not be transferable
other than with the consent of the Committee or the Board or by will or the laws
of descent and distribution.

 

 

 

(f)                Termination of Employment from the Company, the Advisor or
any Affiliate of the Company. The Committee shall establish, in respect of each
Award when granted, the effect of an Employment Termination on the rights and
benefits thereunder and in so doing may, but need not, make distinctions based
upon the cause of termination (such as retirement, death, disability or other
factors) or which party effected the termination (the employer or the employee).

 

(g)               Minimum Purchase Price. Notwithstanding any provision of this
Plan to the contrary, if authorized but previously unissued Shares are issued
under this Plan, such Shares shall not be issued for a consideration which is
less than as permitted under Applicable Law, and in no event, shall such
consideration be less than the par value per Share multiplied by the number of
Shares to be issued.

 

(h)               Other Provisions. Each Award Agreement may contain such other
terms, provisions and conditions not inconsistent with this Plan, as may be
determined by the Committee.

 

5.2               Restricted Shares. Restricted Shares shall be subject to the
following terms and conditions:

 

(a)                Grant. The Committee may grant one or more Awards of
Restricted Shares to any Participant. Each Award of Restricted Shares shall
specify the number of Shares to be issued to the Participant, the date of
issuance and the restrictions imposed on the Shares including the conditions of
release or lapse of such restrictions. Upon the issuance of Restricted Shares,
the Participant may be required to furnish such additional documentation or
other assurances as the Committee may require to enforce restrictions applicable
thereto.

 

(b)               Restrictions. Except as specifically provided elsewhere in
this Plan or the Award Agreement regarding Restricted Shares, Restricted Shares
may not be sold, assigned, transferred, pledged or otherwise disposed of or
encumbered, either voluntarily or involuntarily, until the restrictions have
lapsed and the rights to the Shares have vested. The Committee may in its sole
discretion provide for the lapse of such restrictions in installments and may
accelerate or waive such restrictions, in whole or in part, based on service,
performance or such other factors or criteria as the Committee may determine.

 

(c)                Dividends. Unless otherwise determined by the Committee, cash
dividends with respect to Restricted Shares shall be paid to the recipient of
the Award of Restricted Shares on the normal dividend payment dates, and
dividends payable in Shares shall be paid in the form of Restricted Shares
having the same terms as the Restricted Shares upon which such dividend is paid.
Each Award Agreement for Awards of Restricted Shares shall specify whether and,
if so, the extent to which the Participant shall be obligated to return to the
Company any cash dividends paid with respect to any Restricted Shares which are
subsequently forfeited.

 

(d)               Forfeiture of Restricted Shares. Except to the extent
otherwise provided in the applicable Award Agreement, when a Participant’s
Employment Termination occurs, the Participant shall automatically forfeit all
Restricted Shares still subject to restriction.

 

 

 

5.3                Restricted Stock Units. RSUs shall be subject to the
following terms and conditions:

 

(a)                Grant. The Committee may grant one or more Awards of RSUs to
any Participant. Each Award of RSUs shall specify the number of RSUs granted to
the Participant, the Grant Date and the restrictions imposed on the RSUs
including the conditions of vesting or lapse of such restrictions. The value of
each RSU is equal to the Fair Market Value of the Shares on the applicable date
or time period of determination, as specified by the Committee.

 

(b)               Restrictions. Except as specifically provided elsewhere in
this Plan or the Award Agreement regarding RSUs, RSUs may not be sold, assigned,
transferred, pledged or otherwise disposed of or encumbered, either voluntarily
or involuntarily. The Committee may in its sole discretion provide for the lapse
of such restrictions in installments and may accelerate or waive such
restrictions, in whole or in part, based on service, performance or such other
factors or criteria as the Committee may determine.

 

(c)                Payment of Restricted Stock Units. RSUs shall become payable
to a Participant at the time or times determined by the Committee in its sole
discretion and set forth in the Award Agreement, which may be upon or following
the vesting of the Award. Payment of a RSU may be made, as approved by the
Committee and set forth in the Award Agreement, in cash or in Shares or in a
combination thereof, subject to applicable tax withholding requirements. Any
cash payment of a RSU shall be made based upon the Fair Market Value of the
Shares, determined on such date or over such time period as determined by the
Committee in its sole discretion.

 

(d)               Dividend Equivalent Rights. RSUs may be granted together with
a dividend equivalent right with respect to the Shares subject to the Award,
which may be accumulated and may be deemed reinvested in additional RSUs or may
be accumulated in cash, as determined by the Committee in its sole discretion,
and, unless otherwise determined by the Committee, will be paid at the time the
underlying RSU is payable. Unless otherwise determined by the Committee,
dividend equivalent rights shall be subject to forfeiture under the same
conditions as apply to the underlying RSU.

 

(e)                Forfeiture of Restricted Shares. Except to the extent
otherwise provided in the applicable Award Agreement, when a Participant’s
Employment Termination occurs, the Participant shall automatically forfeit all
RSUs still subject to restriction.

 

(f)                No Rights as Stockholder. The Participant shall not have any
rights as a stockholder with respect to the shares subject to a RSU until such
time as Shares are delivered to the Participant pursuant to the terms of the
Award Agreement.

 

SECTION 6.    SECURITIES LAWS

 

Nothing in this Plan or in any Award or Award Agreement shall require the
Company to issue any Shares with respect to any Award if, in the opinion of
counsel for the Company, that issuance could constitute a violation of any
Applicable Laws. As a condition to the grant of any Award, the Company may
require the Participant (or, in the event of the Participant’s death, the
Participant’s legal representatives, heirs, legatees or distributees) to provide
written

 

 

 

representations concerning the Participant’s (or such other person’s) intentions
with regard to the retention or disposition of the Shares covered by the Award
and written covenants as to the manner of disposal of such Shares as may be
necessary or useful to ensure that the grant or disposition thereof will not
violate the Securities Act, any other law or any rule of any applicable
securities exchange or securities association then in effect. The Company shall
not be required to register any Shares under the Securities Act or register or
qualify any Shares under any state or other securities laws.

 

SECTION 7.    EMPLOYMENT OR OTHER RELATIONSHIP

 

Nothing in this Plan or any Award shall in any way interfere with or limit the
right of the Company, the Advisor or any Affiliate of the Company to terminate
any Participant’s employment or status as a consultant or Director at any time,
nor confer upon any Participant any right to continue in the employ of, or as a
Director or consultant of, the Company, the Advisor or any Affiliate of the
Company.

 

SECTION 8.    AMENDMENT, SUSPENSION AND TERMINATION OF THIS PLAN

 

The Board may at any time amend, suspend or discontinue this Plan, provided that
such amendment, suspension or discontinuance meets the requirements of
Applicable Laws, including without limitation, any applicable requirements for
stockholder approval. Notwithstanding the above, an amendment, suspension or
discontinuation shall not be made if it would impair the rights of any
Participant under any Award previously granted, without the Participant’s
consent, except to conform this Plan and Awards granted to the requirements of
Applicable Laws. Notwithstanding any provision of the Plan to the contrary, if
the Board determines that any Award may be subject to Section 409A of the Code,
the Board may adopt such amendment to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions that the
Board determines are necessary or appropriate, without the consent of the
Participant, to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A of the Code.

 

SECTION 9.    LIABILITY AND INDEMNIFICATION OF THE BOARD

 

No person constituting, or member of the group constituting, the Board shall be
liable for any act or omission on such person’s part, including but not limited
to the exercise of any power or discretion given to such member under this Plan,
except for those acts or omissions resulting from such member’s gross negligence
or willful misconduct. The Company shall indemnify each present and future
person constituting, or member of the group constituting, the Board against, and
each person or member of the group constituting the Board shall be entitled
without further act on his or her part to indemnity from the Company for, all
expenses (including the amount of judgments and the amount of approved
settlements made with a view to the curtailment of costs of litigation)
reasonably incurred by such person in connection with or arising out of any
action, suit or proceeding to the fullest extent permitted by law and by the
Articles of Incorporation and Bylaws of the Company.

  

 

 



SECTION 10.     SEVERABILITY



 

If any provision of this Plan is held to be illegal or invalid for any reason,
that illegality or invalidity shall not affect the remaining portions of this
Plan, but such provision shall be fully severable and this Plan shall be
construed and enforced as if the illegal or invalid provision had never been
included in this Plan. Such an illegal or invalid provision shall be replaced by
a revised provision that most nearly comports to the substance of the illegal or
invalid provision. If any of the terms or provisions of this Plan or any Award
Agreement conflict with the requirements of Applicable Laws, those conflicting
terms or provisions shall be deemed inoperative to the extent they conflict with
Applicable Law.

 

SECTION 11.    SECTION 409A OF THE CODE

 

Although the Company does not guarantee to a Participant the particular tax
treatment of an Award granted under the Plan, Awards granted under the Plan are
intended to be exempt from, or comply with, Section 409A of the Code. The Plan
and any Awards granted under the Plan shall be limited, construed and
interpreted in accordance with such intent. To the extent that any Award granted
under the Plan constitutes “non-qualified deferred compensation” pursuant to
Section 409A of the Code (a “Section 409A Covered Award”), it shall be paid in a
manner intended to comply with Section 409A of the Code. Notwithstanding the
foregoing, in no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on a Participant by Section 409A of
the Code or any damages for failing to comply with Section 409A of the Code.

 

Notwithstanding anything in the Plan or in an Award to the contrary, the
following provisions shall apply to Section 409A Covered Awards:

 

(a)                A termination of service shall not be deemed to have occurred
for purposes of any provision of a Section 409A Covered Award providing for
payment upon or following a termination of the Participant’s service unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of Section 409A Covered
Award, references to a “termination,” “termination of employment” or like terms
shall mean Separation from Service. Notwithstanding any provision to the
contrary in the Plan or an Award, if the Participant is deemed on the date of
the Participant’s termination of service to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B) and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology set forth in Code Section 409A, then with regard
to any such payment under a Section 409A Covered Award, to the extent required
to be delayed in compliance with Code Section 409A(a)(2)(B), such payment shall
not be made prior to the earlier of (i) the expiration of the six (6)-month
period measured from the date of the Participant’s Separation from Service, and
(ii) the date of the Participant’s death (the “Delay Period”). All payments
delayed pursuant to this Section 11(a) shall be paid to the Participant on the
first day of the seventh month following the date of the Participant’s
Separation from Service or, if earlier, on the date of the Participant’s death.

 

(b)               Whenever a payment under a Section 409A Covered Award
specifies a payment period with reference to a number of days, the actual date
of payment within the specified period shall be within the sole discretion of
the Company.

 

 

 

(c)                If under the Section 409A Covered Award an amount is to be
paid in two or more installments, for purposes of Code Section 409A, each
installment shall be treated as a separate payment.

 

SECTION 12.     WITHHOLDING

 

The Company shall have the right to deduct from any payment to be made to a
Participant, or to otherwise require, prior to the issuance or delivery of any
Shares or the payment of any cash hereunder, payment by the Participant of, any
federal, state or local taxes required by law to be withheld. Upon the vesting
of Restricted Shares, or upon making an election under Section 83(b) of the
Code, a Participant shall pay all required withholding to the Company. The Board
may permit any such statutory withholding obligation with regard to any
Participant to be satisfied by reducing the number of Shares otherwise
deliverable or by delivering Shares already owned.

 

SECTION 13.      GOVERNING LAW

 

This Plan shall be governed and construed in accordance with the laws of the
State of Maryland (regardless of the law that might otherwise govern under
applicable principles of conflict of laws).

 

SECTION 14.      EFFECTIVE DATE AND PROCEDURAL HISTORY

 

This Plan is an amendment and restatement of the Employee and Director Incentive
Restricted Share Plan of American Realty Capital Global Daily Net Asset Value
Trust, Inc. that was originally approved by the Board on April 20, 2012 (the
“Effective Date”) and was approved in that form by the holders of the Company’s
voting Shares on April 20, 2012. The Board approved and adopted the Plan in the
form set forth herein on April 8, 2015.

 



 

